Title: Thomas Jefferson to Jared Sparks, 27 December 1817
From: Jefferson, Thomas
To: Sparks, Jared


                    
                        Sir
                        Monticello
Dec. 27. 17.
                    
                    I am sorry it is not in my power to give any information of value on the subject of mr Ledyard. he was several times at Paris while I resided there, made considerable stays, and was almost an inmate of my house while there. thro’ the intervention of Baron Grimm, private agent of the empress Catharine, I obtained permission from her for his going to Kamschatka & thence to the Western coast of America, as stated in the life of Lewis to which you refer. while I lived at Washington, some person stating himself to be the cousin of Ledyard, & proposing to write the history of his life, applied to me for any information I could give on the subject. I inclosed to him letters I had recieved from Ledyard on various occasions during his  peregrinations, and particularly that from Cairo written a day or two before his death. I never heard more from the person & have now forgotten his name. could I recollect his name, I might turn to his letter. from this person if living, or among his papers, if dead, these letters may possibly be procured, and might furnish matter worth notice; but nothing now in my possession is of any account.
                    
                        Accept the assurance of my great respect
                        Th: Jefferson
                    
                